In the
              Court of Appeals
      Second Appellate District of Texas
               at Fort Worth
           ___________________________

                No. 02-19-00365-CR
           ___________________________

APRIL DAWN HAYES AKA APRIL DAWN SOLIS, Appellant

                           V.

                THE STATE OF TEXAS


      On Appeal from Criminal District Court No. 3
                 Tarrant County, Texas
              Trial Court No. 1522504D


       Before Sudderth, C.J.; Kerr and Womack, JJ.
       Memorandum Opinion by Justice Womack
                          MEMORANDUM OPINION

      Appellant April Dawn Hayes (a/k/a April Dawn Solis) has appealed her state-

jail-felony conviction for child endangerment and resulting two-year sentence. See

Tex. Penal Code Ann. § 22.041. On February 24, 2020, her court-appointed appellate

counsel filed a brief asserting that her appeal is frivolous and a motion seeking to

withdraw from his representation of Hayes. See Anders v. California, 386 U.S. 738, 744–

45, 87 S. Ct. 1396, 1400 (1967). The brief and motion meet the Anders requirements

by presenting a professional evaluation of the record and demonstrating why there are

no arguable grounds to be advanced on appeal. See In re Schulman, 252 S.W.3d 403,

406–12 (Tex. Crim. App. 2008) (orig. proceeding). Hayes filed a response to her

counsel’s Anders brief, but it provides no arguable grounds for appeal. The State also

filed a response, agreeing with Hayes’s counsel’s assessment.

      When an Anders brief is filed, we must independently examine the appellate

record to determine if any arguable grounds for appeal exist.         Stafford v. State,

813 S.W.2d 503, 511 (Tex. Crim. App. 1991). We also consider the Anders brief and

any pro se response. Schulman, 252 S.W.3d at 408–09.

      We have carefully reviewed counsel’s brief, the appellate record, and Hayes’s

response. Finding no reversible error, we agree with counsel that this appeal is

without merit. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005).

We grant counsel’s motion to withdraw and affirm the trial court’s judgment.



                                          2
                               /s/ Dana Womack

                               Dana Womack
                               Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: April 8, 2021




                           3